Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 3 October 1791
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas



Treasury DepartmentOctober 3d. 1791.
Gentlemen

I have learnt with some surprise, through Mr. Short, that the price of the effects of the United States had undergone a sudden depression in the market of Amsterdam.
This is so different from the tenor of the hopes I had built upon those expressed by you, and so contrary to all the calculations I can form on the natural course of the thing, that I cannot but be curious for a particular devellopment of its cause.
It will therefore be satisfactory to me to receive from you, as early as may be, a full explanation of the circumstances which shall appear to you to have occasioned so unexpected a turn of the thing.
With great consideration, I remain   Gentlemen   Your Obedt. servant
Messrs. Willinks, VanStaphorsts & HubbardAmsterdam.
